

116 HR 8424 IH: Supreme Court Term Limits and Regular Appointments Act of 2020
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8424IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Khanna (for himself, Mr. Beyer, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a process by which the appointment of Supreme Court Justices can occur at regular time intervals, and for other purposes.1.Short titleThis Act may be cited as the Supreme Court Term Limits and Regular Appointments Act of 2020.2.Supreme Court term limits(a)In generalChapter 1 of title 28, United States Code, is amended by adding at the end the following:7.Term limits(a)AppointmentThe President shall, during the first and third years after a year in which there is a Presidential election, nominate, and by and with the advice and consent of the Senate, appoint one Justice of the Supreme Court.(b)Effective dateA Justice appointed pursuant to subsection (a) shall be sworn into office on August 1 of the year on which the appointment is made.8.Senior Justices(a)In generalExcept as provided in subsection (b), if there are more than nine Justices on the Supreme Court after an appointed Justice is sworn into office, the Justice who has served on the Supreme Court for the longest period of time shall be deemed a Justice retired from regular active service under section 371(b). (b)ExceptionNo Justice appointed before the date of enactment of this Act shall be required to retire under subsection (a).9.Waiver of advice and consent authorityIf the Senate does not exercise its advice and consent authority with respect to a President’s nominee to the Supreme Court within 120 days after the nomination, the Senate shall be deemed to have waived its advice and consent authority with respect to such nominee, and the nominee shall be seated as a Justice of the Supreme Court..(b)Clerical amendmentThe table of sections for chapter 1 of title 28, United States Code, is amended by adding at the end the following:7. Term limits. 8. Senior Justices. 9. Waiver of advice and consent authority. .3.Senior JusticesSection 294 of title 28, United States Code, is amended—(1)by amending subsection (a) to read as follows:(a)Any Chief Justice of the United States or Associate Justice of the Supreme Court who has retired from regular active service under section 371(b) of this title shall be known and designated as a Senior Justice and may continue to perform such judicial duties as such Justice is willing and able to undertake, when designated and assigned by the Chief Justice of the United States. ;(2)in subsection (d), by striking of such court and all that follows through Supreme Court. and inserting: of such court, except that any designation or assignment made to the Supreme Court shall be in accordance with subsection (e).;(3)by redesignating subsection (e) as subsection (g); and(4)by inserting after subsection (d) the following:(e)(1)When there is a vacancy on the Supreme Court due to the death, disability certification under section 372, or removal of a Justice, the retired Chief Justice of the United States or Associate Justice of the Supreme Court who has most recently become a Senior Justice shall be designated and assigned to serve as a Justice until an appointment is made under section 7 of this title.(2)If there is more than one vacancy on the Supreme Court, the Senior Justice who has served in such capacity for the least amount of time shall be designated and assigned to serve as a Justice by the Chief Justice until each vacancy on the Supreme Court is filled.(f)Any Chief Justice of the United States or Associate Justice of the Supreme Court who has retired from regular active service under section 372 may not be a Senior Justice..4.Exception to appointment of a successor(a)Retired justicesSection 371 of title 28, United States Code, is amended—(1)in subsection (d)—(A)by striking justice or; and(B)by inserting before the period at the end the following: or designate a Senior Justice in accordance with section 294(e) to fill a vacancy resulting from the retirement of a justice under this section; and(2)by adding at the end the following:(f)Any justice of the United States who has served a total of 18 years as a justice shall be treated as a justice retired from regular active service under this section, unless the justice is otherwise eligible to retire as a result of a disability under section 372..(b)Disabled justicesSection 372(a) of title 28, United States Code, is amended in the first sentence, by inserting after a successor the following: or, in the case of a justice of the United States, fill the vacancy in accordance with section 294(e).